Citation Nr: 1727088	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  14-35 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

Entitlement to service connection for chronic obstructive pulmonary disease (COPD) and emphysema, based upon substitution of the Appellant as claimant.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from May 1948 to May 1952.  The Veteran died in July 2015.  The Appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in April 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In November 2013, the Veteran and the Appellant appeared at a hearing held at the RO before a Decision Review Officer (DRO).  A transcript of that hearing is in the claims file.  In June 2015, the Veteran and the Appellant appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is also in the claims file.

ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104 (a) (West 2014); 38 C.F.R. § 20.904 (2014).

This case was previously before the Board in July 2015, at which time the Veteran's claim of entitlement to service connection for a respiratory disability was reopened.  That decision also denied service connection for COPD and emphysema, and remanded the questions of entitlement to service connection for asthma and for posttraumatic stress disorder (PTSD).  While the July 15 decision was still being processed at the Board, VA was advised of the Veteran's death, which had just occurred.  The Board then proceeded to issue a dismissal based upon the Veteran's death, as set forth by law, in August 2015.  However, the Board inadvertently failed to vacate the July 2015 decision and a copy of it was added to the claims file and provided to the RO.

The Appellant had sought substitution with respect to the claims adjudicated in the July 2015 decision and substitution was granted in accordance with 38 U.S.C.A. §5121A . The Appellant at that point stepped into the shoes of the Veteran for purposes of completing the adjudication of the claim.  She also filed a claim of entitlement to service connection for the cause of the Veteran's death.

While these claims were pending at the RO, an expert medical opinion was sought regarding the cause of the Veteran's death, which was respiratory in nature.  The medical expert was advised that the Board had denied the claim of entitlement to service connection for COPD but that the claim for asthma should still be considered.  Based on the opinion received, service connection for the cause of the Veteran's death was granted in December 2015 and service connection for asthma on the Veteran's claim was granted in October 2016 on a substitution basis.  The October 2016 rating decision also granted the claim of service connection for PTSD on a substitution basis.

The issuance of the July 2015 Board decision immediately followed by the August 2015 Board dismissal, as described above, was not the procedure that should have been followed.  Therefore, the Board must vacate the July 2015 Board decision in order to remedy the situation.  The Appellant is not prejudiced with respect to the issues as a result of this process, because service connection for both asthma and PTSD, as well as for the cause of the Veteran's death, has been granted.  The remaining issue from the July 2015 decision will be addressed below.  


FINDING OF FACT

The Veteran's COPD is shown to have been the result of exposure to toxic fumes in service.


CONCLUSION OF LAW

Entitlement to service connection for COPD on a substitution basis is granted.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Procedural Background

The Board notes that a June 1998 rating decision had denied service connection for a respiratory disability and the Veteran did not perfect an appeal to that denial.  The denial was confirmed in November 2002.  Since then, the Veteran sought to reopen the claim of service connection for a respiratory disability and additional evidence was provided, to include medical opinions obtained in November 2015 and October 2016.  As a result of the medical opinion, the RO granted service connection for asthma (a respiratory disability).  Therefore, the Board finds that the claim of service connection for a respiratory disability has already been reopened and this aspect of the claim need not be addressed further herein.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

VA's Duties to Notify and Assist

VA notified the Veteran of the evidence and information necessary to substantiate his claims in May and June 2011.  Concerning the duty to assist, all identified, pertinent treatment records have been obtained and considered.  These include the opinion obtained by the RO in October 2016.

The Veteran underwent VA examinations related to the disability on appeal.  See VA examinations from April 1998 and June 2013, as well as the October 2016 expert medical opinion rendered after his death.  There is no argument or indication that these examinations are inadequate.

In sum, there is no additional notice or assistance that would be reasonably likely to aid in substantiating the issue on appeal.  As such, the Board will proceed with consideration of the appeal.

Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Principles of Service Connection

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

The evidence shows that the Veteran was exposed to a toxic gas in service when he went into a small area below the deck of the ship and passed out from exposure to chemical fumes.  (See Medical Treatment Records, received 07/14/1997, p. 1.)  The Veteran has consistently reported this exposure and has submitted statements from his friends in service that confirm the incident.  (See Buddy/Lay Statement, received 03/29/1977, p. 1; Statement in Support, received 07/21/1998, p.1; Buddy/Lay Statement, received 06/05/2011, p.1.)  While there is no official record to confirm this exposure, the Board has accepted that this incident occurred and resulted in exposure to toxic fumes.

The record also shows that the Veteran had been diagnosed with severe COPD and emphysema.  (See Medical Treatment Records, received 07/14/1997, p. 1; See Medical Treatment Records, received 09/24/1997, p. 3.)  Private records showed that he smoked as much as a pack of cigarettes a day from the time of service until at least 1993, some 40 years at least.  (See Medical Treatment Records, received 09/24/1997, pp. 1, 9, 11.)  

A letter from the Veteran's private provider in June 1997 discussed the Veteran's diagnosis and his exposure in service.  (See Medical Treatment Records, received 07/14/1997, p. 1.)  The provider noted that major pulmonary damaged associated with an acute exposure to a hydrocarbons such as carbon tetrachloride (the chemical identified by the Veteran) was unusual but had been reported.  The provider offered the opinion that it was therefore possible that the exposure in service may have contributed to some of the Veteran's pulmonary disability.

A VA examination in 1998 noted the Veteran's exposure to toxic fumes in service, as well as the presence of severe COPD.  (See VA Exam, received 04/07/1998, p. 1.)  At that time, he was trying to quit smoking and had in large part stopped five years previously.  (p. 3.)  The examiner diagnosed severe COPD with reactive airway disease.  (p. 4.)  A physical examination noted bilateral wheezing and pulmonary function tests showing severe airway obstruction with improvement after use of a bronchodilator.  (See VA Exam, received 04/24/1998, p. 4.)

A VA examination in June 2013 noted diagnoses of asthma and emphysema, both since approximately 1998.  (See C&P Exam, received 09/11/2013, p. 2.)  It further noted the history of toxic exposure described by the Veteran, as well as the Veteran's history of smoking, with his report that he had stopped smoking 28 years prior.  The Veteran reported that since the toxic exposure in service he had experience burning and heaviness in his chest, as well as claustrophobia.  He took oral medications as well as inhaled medications for his disabilities.  The examiner offered the opinion that the Veteran's COPD was less likely than not the result of his toxic exposure in service, based on the fact that his was a single acute incident as compared to a long history of smoking.  (pp. 16-17.)  The examiner concluded that it was much more likely that the COPD was caused by the cigarette smoking.

At the DRO hearing in November 2013, the Veteran testified regarding his exposure to carbon tetrachloride in service, with the incident of inhaling the substance by accident below decks.  (See Hearing Testimony, received 11/06/2013, pp. 6-11.)  He also offered testimony regarding his respiratory disabilities and the Appellant testified as to the effects of his disabilities.  (pp. 19-21.)  The Veteran was asked about his smoking history and stated that he smoked about a pack a day in the Navy and quit some 25 to 30 years prior.  (pp. 23-25.)  He stated that he was never a heavy smoker; he just smoked to calm his nerves and burned more cigarettes than he actually smoked.  He also testified that he had not experienced any other exposures to toxic fumes since service.

At the Board hearing in June 2015, testimony was again offered with respect to the exposure incident in service.  (See Virtual VA, Hearing Testimony, received 06/20/2015, pp. 4-5.)  Testimony was also provided regarding the Veteran's respiratory disabilities and the effect on his life.  (pp. 8-9.)

A VA expert medical opinion was obtained in November 2015 after the Veteran's death.  The expert opined that the Veteran's COPD was more likely than not a result of his exposure to toxic chemicals in service.  See C&P Exam, received 11/02/2015, p. 8.)  The expert noted that at the time of his death, the Veteran had both asthma and COPD, and that the Veteran's pulmonologist had noted the likelihood that both were related to the exposure to toxic fumes in service.  (See C&P Exam, received 11/12/2015, p. 3.)  The examiner also cited medical literature discussing the effects of exposure to carbon tetrachloride as supporting the Veteran's claim of service connection in this instance.  (See C&P Exam, received 11/02/2015, pp. 8-10.)

After reviewing all of the evidence of record, to include that set forth above, the Board finds that entitlement to service connection for COPD on a substitution basis is warranted.  Specifically, the evidence establishes that the Veteran had severe COPD for many years prior to his death.  The evidence likewise established his exposure to a toxic substance, carbon tetrachloride, in service.  Finally, the VA expert medical opinion in November 2015 established that the exposure in service was causally related to the later diagnosis of COPD.  The Board notes the earlier opinion with respect to the Veteran's smoking history being more likely to have caused the COPD than the single acute exposure in service.  However, the smoking history as discussed by the VA examiner in 2013 is mitigated to some extent by the Veteran's testimony at the DRO hearing regarding the use of tobacco.  Also, the medical research cited by the November 2015 expert opinion, combined with the opinion of the Veteran's private treatment provider, is persuasive as to the long-term detrimental effects of exposure to carbon tetrachloride.  For these reasons, service connection on a substitution basis is granted.

 
ORDER

Subject to the provision governing the award of monetary benefits, entitlement to service connection for COPD on a substitution basis is granted.




______________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


